Order entered September 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01471-CR

                                  DEVON STIFF, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F06-19538-W

                                           ORDER
       The Court REINSTATES the appeal.

       On July 25, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant is indigent and represented

by court-appointed counsel Julie Woods; (2) In reviewing the record, Ms. Woods determined

that the record of the May 10, 2010 suppression hearing was not included in the reporter’s record

filed on December 19, 2013 by court reporter Susan Tabaee; (3) Darline LaBar confirmed that

she recorded the suppression hearing and she would file the record by August 9, 2014; and (4)

Ms. Woods requested thirty days from the August 25, 2014 hearing to file appellant’s brief.
       We received the reporter’s record of the May 10, 2010 suppression hearing on August 26,

2014, together with Ms. LaBar’s extension request. We GRANT the extension request. The

supplemental reporter’s record is considered properly filed.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                     /s/       DAVID EVANS
                                                               JUSTICE